Citation Nr: 1724974	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for right knee osteoarthritis. 

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a right knee injury. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978 and November 1990 to June 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for right knee osteoarthritis with an initial disability rating of 10 percent.  The decision also noted that the Veteran's 10 percent disability rating for service-connected residuals of a right knee injury is protected and continued that rating.  Finally, the decision denied entitlement to TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to an increased rating in excess of a combined 20 percent for service-connected right knee disabilities and entitlement to TDIU. 

The Veteran's most recent knee examinations of record are from April and November 2010.  She has since reported worsening of her right knee symptoms.  

Therefore, a remand is necessary to arrange another VA examination to evaluate the current severity of her service-connected right knee disabilities.  

In addition, the examiner and the AOJ should ensure that the Veteran's knee examination is conducted in compliance with the United States Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  

Because the Veteran's TDIU claim is dependent upon the degree of impairment from her service-connected right knee disabilities; that appeal cannot be resolved until it is determined what disability rating is assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the TDIU claim cannot be fully and fairly adjudicated until the question of an increased rating for her right knee disability is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA, Social Security Administration (SSA), and adequately identified private treatment that the Veteran has received for her right knee disabilities.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected right knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.  The examiner must also conduct joint stability testing and MUST expressly indicate whether there is subluxation or instability (and if so, the degree of such).   

The examiner MUST also perform active and passive range of motion testing, and MUST provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Reports of this testing MUST be provided for BOTH knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's knee to include the degree of additional range of motion loss to pain during flare-ups (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional degrees of range of motion loss.  

Based on the clinical examination, lay statements from the Veteran, and other evidence of record, the examiner MUST also:

a.  Describe the functional impairment caused by the Veteran's right knee disabilities taking into account the Veteran's statements and other evidence of record regarding her education and work experience.  

b.  Comment on the Veteran's ability to function in an occupational environment in light of her right knee disabilities.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

